Citation Nr: 0734195	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  04-40 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
disturbed sleep, nightmares, irritability, anger, 
hypervigilance, hyperarousal, intrusive thoughts, anxiety, 
impaired social relationships, difficulty getting along with 
co-workers, and a Global Assessment of Functioning Scale 
(GAF) score between 45 and 50.

2.  The veteran's service-connected PTSD is not manifested by 
suicidal ideation; impaired impulse control; spatial 
disorientation; speech that is intermittently illogical, 
obscure, or irrelevant; near continuous panic; or neglect of 
personal appearance and hygiene.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.126, 4.129, 4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  PTSD

The veteran seeks an increased rating for service-connected 
PTSD, currently rated at 50 percent disabling.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the assigned evaluation is at issue, it is the present level 
of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

Mental disorders are evaluated under the general rating 
formula for mental disorders, a specific rating formula 
presented under 38 C.F.R. § 4.130.  In addition, the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) provides 
guidance for the nomenclature employed within 38 C.F.R. § 
4.130.  

When evaluating a mental disorder, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

In evaluating the evidence, the Board has also noted various 
Global Assessment of Functioning (GAF) scores contained in 
the DSM-IV, which clinicians have assigned.  A Global 
Assessment of Functioning (GAF) score is a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See generally 
38 C.F.R. § 4.126; VAOPGCPREC 10-95.

The higher the score, the higher the overall functioning of 
the individual is.  A score of 41-50 illustrates "[s]erious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  DSM-IV at 32.  A score of 
31 to 40 illustrates "[s]ome impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood (i.e., depressed man avoids friends, neglects family, 
and is unable to work . . .)."  Id.  

In September 2003, the veteran filed a claim for an increased 
disability rating for his service-connected PTSD.  The 
January 2004 rating decision on appeal denied this claim for 
increased rating.  The veteran contends that his PTSD 
warrants a rating in excess of the current rating of 50 
percent disabling.

The veteran served in combat in the Army during the Vietnam 
War.  In November 2003, a VA examination of the veteran was 
conducted.  The examiner noted that the veteran's c-file was 
reviewed prior to the evaluation and that the veteran had 
been previously examined in February 2003.  The veteran 
reported that he lives with his second wife to whom he has 
been married for 20 years.  The veteran reported that he 
works at the same job that he has had for the past 15 years 
as a cook at Jackson Memorial Hospital.  The veteran reported 
that he used to get along well with his co-workers but had 
recently been having verbal arguments and that his 
irritability and anger had gotten him in trouble at work 
leading to the veteran being "written up."  The veteran 
reported to the examiner not sleeping well, waking up 
approximately every 20 minutes, having nightmares at least 
twice a week, and jumping up at every little noise he hears 
in the night.  The veteran reported that he feels he cannot 
trust anyone and that he is forgetful.  Upon examination, he 
appeared alert, oriented, and in no apparent distress.  The 
veteran spoke clearly, coherently, in a goal-directed and 
unpressured manner.  The examiner noted that the veteran's 
affect was blunted and his mood was anxious.  The veteran had 
no suicidal ideations and vague homicidal ideations without 
intent.  The examiner opined that his symptoms interfere with 
his ability to function at work.  The diagnosis was PTSD of 
moderate to severe intensity.  A GAF score of 48 was 
assigned.

VA outpatient treatment records dated prior to the 
examination reveal that the veteran was treated with 
medication and attended group therapy sessions.  Records from 
March 2003 and June 2003 each revealed a GAF of 45 and a 
record from October 2003 revealed a GAF of 50.

The veteran's PTSD is rated at 50 percent disabling under the 
General Rating Formula for Mental Disorders under 38 C.F.R. § 
4.130, Diagnostic Code 9411.  A 50 percent disability rating 
where there is objective evidence demonstrating occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory, 
for example retention of only highly learned material, 
forgetting to complete tasks; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.

A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  Id.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living, 
including maintenance of minimal personal hygiene; and 
disorientation to time and place, memory loss for names of 
close relatives, own occupation, or own name.  Id.

The psychiatric symptoms listed in the above rating criteria 
are not exhaustive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 50 percent for the 
veteran's service-connected PTSD.  While the veteran's PTSD 
is manifested by some occupational interference, namely the 
veteran's difficulty getting along with co-workers, the 
symptoms manifested do not more closely approximate a 70 
percent disability rating.  The evidence of record shows that 
the veteran's service-connected PTSD is manifested by blunted 
affect, anxious mood, disturbed sleep, nightmares, anger, 
hyperarousal, intrusive thoughts, and difficulty getting 
along with co-workers.  The evidence of record reveals that 
he is employed with the same company with which he has been 
employed for the past 15 years and has been married for the 
past 20 years.  There is no suicidal ideation and only vague, 
homicidal ideation without intent.  The veteran's speech is 
not intermittently illogical, obscure, or irrelevant.  He did 
not manifest any signs of continual panic or neglect of his 
personal appearance and hygiene.  The VA examiner found the 
veteran's judgment and insight to be fair.  

The evidence does not show that the veteran has deficiencies 
in most areas such as work, family relations, judgment, 
thinking or mood due to symptoms such as suicidal ideation, 
obsessional rituals that interfere with routine activities, 
intermittently illogical, obscure, or irrelevant speech, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control, spatial disorientation, neglect of 
personal appearance and hygiene, inability to establish and 
maintain effective relationships, or difficulty in adapting 
to stressful circumstances.  The veteran's symptoms of 
anxious mood and disturbed sleep with nightmares are 
consistent with the assignment of a 30 percent evaluation.  
Other symptoms, such as the blunt affect, vague homicidal 
ideation without intent, anger, hyperarousal, intrusive 
thoughts and impaired relationships with co-workers more 
nearly approximate the criteria for a 50 percent evaluation.  

Accordingly, the manifestations of the service-connected 
disability do not approximate a 70 percent evaluation.  Nor 
does the evidence show that occupational activity is 
precluded as is required for a total rating.  Therefore, 
considering all of the evidence of record the veteran's 
occupational and social impairment does not warrant the 
assignment of a disability rating in excess of 50 percent.  
The evidence does not demonstrate occupational and social 
impairment with deficiencies in most areas.  Accordingly, a 
disability rating in excess of 50 percent for the veteran's 
service-connected PTSD is denied.

The Board finds that this matter need not be remanded to have 
the RO refer the veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extra-schedular rating.  The Board notes the above 
determinations as to the discrete manifestations of veteran's 
PTSD are based on application of pertinent provisions of the 
VA's Schedule for Rating Disabilities, and there is no 
showing that these manifestations reflect so exceptional or 
so unusual a disability picture as to warrant the assignment 
of a compensable evaluation on an extra-schedular basis, and 
indeed, neither the veteran nor his representative have 
identified any exceptional or unusual disability factors.  
See 38 C.F.R. § 3.321 (2007).  In this regard, the Board 
observes that there is no showing the manifestations result 
in marked interference with employment.  Moreover, his PTSD 
has not required frequent periods of hospitalization, nor 
otherwise render impractical the application of the regular 
schedular standards.  In the absence of evidence of these 
factors, the criteria for submission for assignment of an 
extra-schedular rating are not met.  Thus, a remand this 
claim to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) is not necessary.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

II.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify, pursuant to the Veterans Claims 
Assistance Act (VCAA), the veteran and any representative of 
any information, medical evidence, or lay evidence not 
previously provided to the VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the veteran and which portion VA will attempt to 
obtain on the veteran's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence the 
veteran is expected to provide; and (4) request or tell the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Board finds that the content requirements of the duty to 
notify the veteran have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  An initial letter 
from the RO dated October 2003, which predated the January 
2004 decision on appeal, informed the veteran of the type of 
evidence needed to substantiate his claim for increased 
service rating as well as an explanation of what evidence the 
veteran was to provide to VA in support of his claim and what 
evidence VA would attempt to obtain on his behalf.  While the 
letter did not explicitly ask that the veteran provide any 
evidence in his possession that pertains to the claim, as per 
§ 3.159(b)(1), he was advised of the types of evidence that 
could substantiate his claim and to ensure that VA receive 
any evidence that would support the claim.  Logically, this 
would include any evidence in his possession.

VCAA notice requirements also apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Because service connection was granted for PTSD 
prior to the appeal, the first three Dingess elements were 
already substantiated.  In the present appeal, the veteran 
was not provided with notice of what type of information and 
evidence was needed to establish an effective date.  Despite 
the inadequate notice on this element, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes that the preponderance of 
the evidence is against the appellant's claim for an 
evaluation in excess of 50 percent for service-connected 
PTSD, any questions as to the appropriate effective date to 
be assigned are rendered moot.  

In sum, the Board finds that any deficiency in the notice to 
the veteran or the timing of the notice is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  The 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the veteran's contentions and the communications provided 
to the veteran by the VA over the course of this appeal, he 
is found to be reasonably expected to understand from the 
notices provided what was needed.

As to VA's duty to assist, the Board observes that VA has 
associated with the claims folder the veteran's service 
medical records and all post-service records of VA and 
private care that have been identified or indicated by the 
veteran.  Additionally, the veteran was afforded a VA 
examination in November 2003.  In light of the above, the 
Board finds that no additional assistance is required to 
fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).  




ORDER

Entitlement to a disability rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD) is denied.



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


